Title: To Thomas Jefferson from Charles Christian, 4 February 1809
From: Christian, Charles
To: Jefferson, Thomas


                        
                            New–York February 4th 09—
                        
                        Captain Christian has the honour to transmit to his Excellency the President of the U States, an essay of his on the Militia. Tho the application is local it embraces General principles on that subject, and he presumes will be read with approbation by his Excellency
                        
                            
                        
                    